Citation Nr: 1816478	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy on active duty from July 1977 to September 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, TX. 

In October 2017, the Board implicitly reopened the claim and remanded in order to afford the Veteran a hearing.  Following the remand, the RO made several attempts to verify the Veteran's current address, and mailed multiple notices and correspondences regarding the Veteran's scheduled January 2018 hearing.  The Veteran did not attend the hearing nor did he respond to the RO; thus, the Board will proceed with the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets further delay, another remand is necessary to afford the Veteran every possible consideration. 

In May 2015, the Veteran received a VA examination.  The examiner noted the Veteran had a diagnosis of hepatitis C and cirrhosis of the liver.  The examiner also noted that the Veteran had other direct percutaneous exposure to blood, specifically noting the Veteran's tattooing of his arms in 1978 and his back in 2000.  The examiner then opined that the Veteran's condition was less likely than not (50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner rationalized that hepatitis C is transmitted through blood, mainly when parenteral drug users share needles and also through tattoos or body piercings, with transmission through sex, mother to infant or blood transfusion to be rare "these days."  The examiner stated the Veteran had tattoos in 1978 in both his arms and in 2000 on his back.  The examiner provided that hepatitis C may be asymptomatic during acute infection and has the highest rate of chronicity progressing to cirrhosis in 20 to 30 percent of cases, and incubation is from 20-120 days.  The examiner further rationalized that the Veteran's STRs contained no documentation of complaint, treatment, or diagnosis of a liver condition and the evidence of record fails to show this condition was incurred during active service.  The examiner lastly stated that based on the available data, the current condition was less likely than not incurred in service.

The Board finds the May 2015 opinion is inadequate to fairly adjudicate the Veteran's claim for service connection.  Although the VA examiner opined that the Veteran's hepatitis C condition was less likely than not incurred in service, due to no documentation of liver complaints or other diagnosis in service, the Board notes that in August 1978 the Veteran complained of and was seen for right abdominal pain.  Further, the examiner mentioned the Veteran's 1978 tattooing of his arms as a possible cause, but the Veteran was not discharged from service until September 1978.  Thus, these tattoos may have occurred during his active duty service.  Additionally, the examiner did not address the Veteran's competent lay statements regarding his in-service position as a hull technician where he often cut his hands working on plumbing pipes contaminated with human feces and urine.

Therefore, because the examiner did not address the mentions of abdominal pain during service, or the Veteran's competent lay statements, as well as whether the 1978 tattoo was done prior to his military separation, the Board finds that a remand is required to obtain an addendum opinion addressing the above.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's hepatitis C condition.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who provided the May 2015 opinion.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the May 2015 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  

Following a review of the entire record, to include the August 1978 complaints of abdominal pain, the Veteran's statements of working on plumbing pipes while in service, as well as the onset of current symptomatology, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hepatitis C had its onset during, or is otherwise related to, his active duty service, to include his August 1978 complaints of abdominal pain, his 1978 arm tattoos (if found to have occurred prior to September 1978), and his position as a hull technician working on pipes contaminated with human feces and urine. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.
3.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals


